Citation Nr: 1642758	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  15-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114 (1) and (s).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 2008 to March 2011, and had service in Iraq.  The Veteran was awarded the Combat Action Badge and Army Commendation Medal, among other decorations.

By way of procedural history, this case comes to the Board of Veterans' Appeals (the Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for a traumatic brain injury (TBI) evaluated as 70 percent disabling, and from an April 2013 rating decision that granted service connection for headaches with photophobia evaluated as 0 percent disabling and denied the award of a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the initial assigned ratings and the denial of TDIU.

A March 2015 Decision Review Officer (DRO) decision granted service connection for TBI-induced accommodative infacility and assigned the disability a 20 percent rating.  

In a March 2016 decision, the Board remanded the issue of entitlement to SMC based on housebound status.  As discussed below, additional development is required before the Board may adjudicate the Veteran's claim.  

The March 2016 decision also referred the issue of entitlement to housing assistance to the Agency of Original Jurisdiction (AOJ).  Although the Appeals Management Center (AMC) issued a memo in March 2016 indicating the issue had been raised, review of the record shows no further action has taken place.  Thus, the matter is again is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

There appear to be outstanding records pertinent to the Veteran's claim for SMC.  VA medical records obtained in April 2016 note that fee-basis treatment records, dated July 3, 2015 and September 11, 2015, were scanned into the Veteran's VA medical file.  However, the underlying records for these instances of care were not associated with the Veteran's claims file.  Furthermore, a December 21, 2015 VA mental health outpatient note stated that the Veteran was psychologically evaluated at Underwood Hospital.  Records from this evaluation have not been sought.  On remand, all outstanding VA treatment records, to include any non-VA records scanned into VistA Imaging, should be associated with the claims file.  If any private records scanned into VistA cannot be retrieved, then with any assistance necessary from the Veteran, VA should make reasonable efforts to obtain the outstanding treatment records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Additionally, the AOJ should request that the Veteran authorize the release of any non-VA records pertinent to his service-connected disabilities, and obtain any records so authorized.

Relatedly, an October 3, 2014 VA mental health clinic telephone contact note indicated that the Veteran had applied for state help or state disability benefits.  If the Veteran has received disability compensation benefits from a state agency for the same disability for which he seeks compensation from VA, records in the custody of the state agency pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from any state disability agency, and, should any additional information come to light, attempt to locate and obtain such records from that agency.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from February 2016 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging, to include records dated July 3, 2015 and September 11, 2015.  All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, to include records from Underwood Hospital.

3.  Request, directly from the relevant state agency, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

4.  Undertake any additional development deemed necessary based on the actions performed above, then readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





